Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-29-2005

Sell v. Ingersoll Rand
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1965




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Sell v. Ingersoll Rand" (2005). 2005 Decisions. Paper 947.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/947


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEAL
                            FOR THE THIRD CIRCUIT


                                      No. 04-1965


                                    SEAN SELL;
                                  LYNN SELL, H/W,

                                           v.

                          INGERSOLL-RAND COMPANY,

                                                Appellant


                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                           (D.C. Civil No. 03-cv-02957)
                       District Judge: Hon. Berle M. Schiller


                                  Argued June 2, 2005

          BEFORE: FUENTES, GREENBERG and COWEN, Circuit Judges

                                  (Filed June 29, 2005)

John E. McKeever, Esq. (Argued)
Michael J. O’Neill, Esq.
Kristin M. Barrett, Esq.
DLA Piper Rudnick Gray Cary
1650 Market Street
4900 One Liberty Place
Philadelphia, PA 19103

Counsel for Appellant
Erik K. Vogel, Esq. (Argued)
Wapner, Newman, Wigrizer & Brecher
115 South 21 st Street
Philadelphia, PA 19103

Counsel for Appellees




                                         OPINION


COWEN, Circuit Judge.

       In this product liability action, Defendant-Appellant Ingersoll-Rand appeals from a

final order entered by the District Court denying its post-trial motion for judgment as a

matter of law or for a new trial. Ingersoll-Rand argues that the District Court issued

several erroneous evidentiary rulings. We have jurisdiction under 28 U.S.C. § 1291.

Because we write for the parties only, we do not set out the facts. For the following

reasons, we will affirm.

       Ingersoll-Rand challenges several of the District Court’s evidentiary rulings. First,

it contends that the District Court erred by admitting into evidence testimony regarding a

post-accident modification to the drill rig. Ingersoll-Rand argues that such testimony

should have been excluded pursuant to Federal Rules of Evidence 407 or 403. Second,

Ingersoll-Rand argues that the District Court violated Fed. R. Evid. 702 and Daubert v.

Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), by allowing the product design

expert of Plaintiffs-Appellees Sean and Lynn Sell (collectively “Sells”) to testify about a



                                             2
particular alternative design. We review the denial of a request for a new trial premised

on a district court’s allegedly erroneous rulings on the admissibility of evidence for abuse

of discretion. Affiliated Mfrs., Inc. v. Aluminum Co. of America, 56 F.3d 521, 525 (3d

Cir. 1995). If the ruling as to the admissibility of evidence involves application of the

Federal Rules of Evidence, it is subject to an abuse of discretion standard of review. Id.

at 526. If the ruling hinges upon an interpretation of a rule of evidence, however, we

apply plenary review. Id. If the district court’s determination of admissibility is based on

a factual finding, we must determine whether that finding was clearly erroneous. Id.

1. Admission of Post-Accident Modification

       The Sells’ product design expert opined that Ingersoll-Rand should have included

a metal bracket over the auxiliary cut-out, to be removed by the operator’s assistant

whenever additional rods were required to be moved from the auxiliary carousel to the

main carousel. This alternative design was in fact the post-accident change instituted by

Mr. Sell’s employer, who was not a party to the lawsuit. In addition to permitting the

expert’s testimony as evidence of an alternative design, the District Court admitted

evidence regarding the metal bracket’s actual use on the oil rig. Ingersoll-Rand asserts

that such evidence should have been excluded under Fed. R. Evid. 407 or Fed. R. Evid.

403. As explained below, the District Court properly admitted this evidence.

Rule 407




                                              3
        Federal Rule of Evidence 407 provides, in relevant part, that evidence of a

remedial measure taken after the occurrence of harm caused by an event “is not

admissible to prove . . . a defect in a product, [or] a defect in a product’s design.” Rule

407 has been consistently applied to exclude evidence of subsequent remedial measures

taken by the party against whom the post-accident modification is offered. Ingersoll-

Rand maintains, however, that pursuant to this Rule, the District Court should have

excluded evidence relating to the subsequent remedial measure taken by Mr. Sell’s

employer, even though he is not a party to the instant suit. This argument is directly

foreclosed by our decision in Diehl v. Blaw-Knox, 360 F.3d 426 (3d Cir. 2004), which

held that “Rule 407 does not bar evidence of remedial measures taken by a non-party.”

Id. at 428; see id. at 430. Ingersoll-Rand suggests that Diehl was wrongly decided. We

are not at liberty, however, to overrule it. Accordingly, the District Court did not err in

refusing to apply Rule 407 to exclude evidence of a non-party’s post-accident addition to

the oil rig.

Rule 403

        Ingersoll-Rand alternatively asserts that the District Court abused its discretion in

not excluding evidence that Mr. Sell’s employer installed a metal bracket over the drill’s

auxiliary cut-out following Mr. Sell’s accident under Rule 403. Rule 403 states that

“[a]lthough relevant, evidence may be excluded if its probative value is substantially

outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the



                                               4
jury.” A district court’s Rule 403 balancing analysis is accorded substantial deference,

and should not be disturbed unless irrational or arbitrary. Ansell v. Green Acres

Contracting Co., Inc., 347 F.3d 515, 525 (3d Cir. 2003).

       In determining that the probative value of the metal bracket’s actual use was not

substantially outweighed by any unfair prejudice, the District Court noted that the metal

bracket was properly admitted as one of the alternative designs proposed by the Sells’

expert. Because Ingersoll-Rand controverted this design alternative as unnecessary and

as posing a grave safety concern, evidence of actual use of the bracket by Mr. Sell’s

employer was relevant to show that it had, in fact, been used safely.

       We discern no reason to disturb the District Court’s ruling. Ingersoll-Rand

stresses that the Sells’ case highlighted the absence of any accidents in the two years that

had passed since the metal bracket was installed on the drill. Although not extraordinarily

probative on the issue of whether the drill was defective as designed, that no accidents

occurred in the relatively short time since installation of the metal bracket does have some

probative value. In addition to its probative value as an alternative feasible design, this

Court and the Pennsylvania Supreme Court have recognized that an inference of product

defectiveness may appropriately be drawn from the adoption of a subsequent remedial

measure employed to improve a product’s safety. See Petree v. Victor Fluid Power, Inc.,

831 F.2d 1191, 1198 (3d Cir. 1987); Duchess v. Langston, 769 A.2d 1131, 1142 (Pa.

2001). This observation is apropos here, as state of the art is not in issue. See Diehl, 360
5
F.3d at 432. Further, as noted by the District Court, evidence of the addition of the

bracket served to refute Ingersoll-Rand’s evidence that the bracket created a new and

greater danger. Ingersoll-Rand contends, however, that the multiple references to the

metal bracket modification and the lack of any accidents since its inception created

prejudice in that it “likely caused the jury to discount Ingersoll-Rand’s reasons why the

bracket created greater danger.” (Appellant’s Br. at 18.) This argument goes to the

weight of this evidence, and not its admissibility. The jury was free to discount the

weight of the metal bracket’s use as evidence of its safety in light of the relatively short

time that it had in fact been used. Ingersoll-Rand was likewise free to warn the jury that

the dangers created by the use of the metal bracket would become more evident over time.

Significantly, the jury was informed that until this suit, there had been no claims against

Ingersoll-Rand since it manufactured its first T4W drill over thirty years ago, and thus it

could assess the relevance of the bracket’s use against this backdrop. In short, Ingersoll-

Rand’s arguments respecting unfair prejudice are directed to challenging the weight of

this evidence, and not its admissibility. At most, Ingersoll-Rand suffered slight prejudice,

but in no event did any prejudice substantially outweigh the metal bracket’s probative

value.

2. Admission of Expert Testimony on Alternative Design

         The District Court did not abuse its discretion in permitting the Sells’ product

design liability expert to testify about an alternative design involving an automatic



                                               6
indexing pin system. After conducting a Daubert hearing on six proposed alternative

designs proffered by the Sells’ expert, the District Court limited the expert’s testimony to

two alternative designs. The first, discussed above, was the post-accident modification

actually implemented by Mr. Sell’s employer. The second involved an automatic locking

pin that would positively prevent the main carousel from rotating in either direction in the

event that it bounced out of the tower, when both carousel and tower are stored on top of

the rig. Ingersoll-Rand challenges admission of the latter alternative design under F.R.E.

702 and Daubert, charging that the record’s failure to substantiate actual rotation of the

drill renders this testimony irrelevant.

       Rule 702 permits introduction of expert testimony that will assist the trier of fact

provided that: “(1) the testimony is based upon sufficient facts or data, (2) the testimony

is the product of reliable principles and methods, and (3) the witness has applied the

principles and methods reliably to the facts of the case.” To be admissible under Rule

702, the district court must ensure that the evidence offered is both relevant and reliable.

Daubert, 509 U.S. at 589; Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137 (1999).

       The Sells’ expert attested that a drill rod can fall out of the auxiliary cut-out even if

the rig’s brakes are operating properly, the main carousel is stored in the tower, the main

carousel and tower are both in the horizontal position on top of the rig, and the J-lock is in

place around the rod in the auxiliary cut-out. Specifically, a drill rod may fall out of the

auxiliary cut-out under these conditions, according to the expert, if the wheels of the rig



                                               7
sufficiently “hop” when moving the drill to a new site on rough terrain, such that it causes

the main carousel to bounce out of the tower and rotate to a degree that enables a rod

without the J-lock attached to move into the auxiliary cut out. This testimony is pertinent

to the Sells’ theory of how the accident occurred.

       Ingersoll-Rand claims that the record does not substantiate the theory that the

automatic pin indexing scheme would have prevented the accident. It specifically points

to the lack of any direct evidence of carousel bounce and rotation to the degree required

for a rod without the J-lock to shift position. Contrary to this contention, there is ample

factual support for this expert testimony in the record, albeit circumstantial. The drill

operator testified that he observed the wheels of the rig hop immediately before the

accident as he was repositioning the rig over the next drilling location, and that the

carousel could potentially rotate if it bounces out of the tower. On prior occasions the

drill operator witnessed the carousel bounce as high as eighteen inches resulting from

wheel hop upon movement along rough terrain. Ingersoll-Rand’s expert testified that the

carousel could rotate clockwise if it rose five and one-third inches from its stowed

position. Although the operator did not see whether the main carousel bounced out of the

tower or rotated as a result of the wheel hop on this particular occasion, he did observe

immediately thereafter that the main carousel was in a rotated position on the ground.

       Ingersoll-Rand points to its expert’s testimony that, given the positioning of the

dislodged rod in relation to the J-lock rod following the incident, the main carousel would



                                              8
have had to rotate 315 degrees for the accident to have occurred as the Sells’ expert

propounded, and that rotation to that extent is impossible. In support of this assertion, it

notes undisputed testimony that the brakes on the carousel, which slow down rotation,

were properly functioning on the day of the accident. It is also undisputed, however, that

the brakes are intended not to prohibit rotation, but to regulate the speed of the carousel.

The jury was free to discredit the conclusion of Ingersoll-Rand’s expert that a rotation of

315 degrees was required for events to unfold as the Sells’ witnesses described, and that

such rotation was impossible.

       The Sells’ product design expert’s testimony regarding the automatic indexing pin

design was relevant, and the District Court did not abuse its discretion in admitting it.

3. Conclusion

       For the foregoing reasons, the judgment of the District Court entered on March 30,

2004, will be affirmed.




                                              9